                 Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 1 of 21



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLUMBIA


 DEALMACHINE LLC.
                                                   Case No.
                               Plaintiff

                   vs.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY;

 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES;

 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES, MARK
 KOUMANS, in his official capacity,
 ACTING DIRECTOR;

 CALIFORNIA SERVICE CENTER,
 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES, KATHY
 BARAN, in her official capacity,
 DIRECTOR

                               Defendants.


 COMPLAINT FOR DECLARATORY RELIEF AND REVIEW OF AGENCY ACTION
           UNDER THE ADMINISTRATIVE PROCEDURES ACT

                                      INTRODUCTION

    1. This action is brought pursuant to the Administrative Procedures Act (“APA”), 5 U.S.C. §

702, to seek judicial review and a declaratory judgment in the matter of the Defendants’ improper

denial of an H-1B petition filed by Plaintiff DealMachine LLC on behalf of Ms. Sowmya Reddy

Kallu, whom it seeks to classify as a specialty occupation worker based on her offer of employment

and position requirements of the company as a Full Stack Developer.




DMS 15448422.1
             Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 2 of 21



                                         JURISDICTION

   2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as this is a civil

action against the United States arising under the Immigration and Nationality Act, 8 U.S.C. §

1101 et seq. and the Administrative Procedures Act, 5 U.S.C., § 701 et seq., both laws of the United

States.

   3. The APA also provides for a waiver of the United States’ sovereign immunity in this matter

pursuant to 5 U.S.C. § 702.

   4. Additionally, the Court retains jurisdiction to consider this issue since it involves a question

of statutory eligibility for a benefit under the INA and does not involve a discretionary decision

set forth at 8 U.S.C. § 1252(a)(2)(B)(ii).

                                             VENUE

   5. Pursuant to 28 U.S.C. § 1391(e), venue is proper in this district because this is a civil action

in which the Defendants are employees or officers of the United States, acting in their official

capacity, and an agency of the United States.

                                             PARTIES

   6. The Plaintiff, DealMachine LLC (“DealMachine”), was established in Buffalo, Wyoming

on May 17, 2017. DealMachine helps real estate investors find more deals with its software,

DealMachine, and provides property owner contact information, sends direct mail, and provides

lead management.

   7. Defendant U.S. Department of Homeland Security (“DHS”) is a cabinet-level department

of the United States federal government responsible for, among other duties, administering and

enforcing the INA.

   8. Defendant United States Citizenship and Immigration Services (“USCIS”) is an agency

within the U.S. Department of Homeland Security with its principal office in Washington D.C.
                                                 2
             Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 3 of 21



Congress has delegated authority for adjudicating immigration benefits applications filed pursuant

to the Immigration and Nationality Act (“INA”) and for implementing law and policy with respect

to such benefits applications to the USCIS. The actions which are the subject of this lawsuit were

taken by USCIS through its California Service Center in Laguna Niguel, California.

   9. Defendant Mark Koumans is the Acting Director of USCIS and is sued in his official

capacity.

   10. Defendant Kathy Baran is the Director of the California Service Center of the United States

Citizenship and Immigration Services (USCIS) and is sued in her official capacity. During the

period in question, USCIS delegated authority for adjudicating H-1B classification petitions filed

by employers headquartered in Illinois to the California Service Center.

                        EXHAUSTION OF ADMINISTRATIVE REMEDIES

   11. Although 8 C.F.R. § 214.2(h)(10)(ii) provides that denial of a petition for classification

under Section 101(a)(15)(H) of the INA may be appealed to the Administrative Appeals Office

under 8 C.F.R. § 10, neither the INA nor the implementing regulations require such appeal as a

prerequisite for judicial review. Therefore, taking such appeal is not a prerequisite to judicial

review of this matter pursuant to the APA. See Darby v Cisneros, 509 U.S. 137, 153-54 (1993);

see also Ore v. Clinton, 675 F. Supp. 2d 217, 223-24 (D. Mass. 2009) (USCIS agreed in a cross-

motion on an H-1B denial that exhaustion was not required), EG Enters v. DHS, 467 F. Supp. 2d

728, 732-33 (E.D. Mich. 2006) (the Court held that plaintiffs did not need to pursue an AAO appeal

before seeking judicial review of a denied visa application in federal court).

                                     ISSUES PRESENTED
   12. Whether the professional position of Full Stack Developer that DealMachine offered to

Ms. Sowmya Reddy Kallu (“Ms. Kallu”) is a specialty occupation pursuant to INA § 214(i)(1) and



                                                 3
             Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 4 of 21



its implementing regulations at 8 C.F.R. § 214.2(h)(4)(iii)(A), and therefore eligible for “H-1B”

classification pursuant to 8 U.S.C. § 1101(a)(15)(H)(i)(B).

   13. Whether the Defendants’ finding that this position is not a specialty occupation is arbitrary,

capricious, or an abuse of discretion based on the extensive evidence and therefore violates the

Administrative Procedures Act.

                                  FACTUAL ALLEGATIONS

   14. Ms. Kallu is an Indian citizen holding a Bachelor of Science degree with a major in

Computer Science from Jawaharlal Nehru Technological University and a Master of Science

degree in Computer Science from the University of Central Missouri.

   15. On December 28, 2015, Ms. Kallu entered the United States on an F-1 student visa to enroll

at the University of Central Missouri.

   16. On August 15, 2018, DealMachine hired Ms. Kallu in the full-time professional role of

Full Stack Developer during her Optional Practical Training period, also known as OPT. On June

29, 2018, Ms. Kallu extended her OPT work authorization for 2 years based upon the Science,

Technology, Engineering or Mathematics, or “STEM” extension.

   17. On April 1, 2018, DealMachine filed a petition to extend Ms. Kallu’s employment beyond

the expiration of her OPT period in the annual “H-1B visa lottery” and sought to change her F-1

status to that of an H-1B specialty occupation worker pursuant to 8 U.S.C. § 1101(a)(15)(H)(i)(B).

(Exhibit A)     DealMachine classified the position using the DOL’s standard occupational

classification (“SOC”) system under code 15-1131, Computer Programmers. DealMachine also

described the professional job duties of this position as follows:

       •   (10%) Develop new user-facing features using React and React Native;

       •   (40%) Build reasonable components and front-end libraries for future use;



                                                 4
              Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 5 of 21



       •   (40%) Optimize components, APRs, and Databases for maximum performance across

           a vast array of web-based devices, browsers, and native platforms; and

       •   (10%) Collaborate with clients to promote usability best practices.

   18. DealMachine initially identified its degree requirement as at least a Bachelor’s degree in

Computer Programming or a closely related field. Deal Machine also listed a requirement of

proficient understanding of database structure and performance, web markup including HTML,

CCS, JavaScript, React and React Native.

   19. On April 17, 2019, Defendants issued Receipt Number “WAC1917351458” to reflect

receipt of the Petition and the required fees which was also evidence of selection in the FY2020

H-1B visa lottery of the H-1B CAP numbers (65,000 regular with a 20,000 U.S. Masters

exemption).

   20. On May 22, 2019, Defendants issued a Request for Evidence (“RFE”) seeking additional

evidence. The RFE requested evidence to prove that: 1) a valid employer-employee relationship

for the duration of the requested validity period would exist, and 2) the position is a specialty

occupation pursuant to 8 C.F.R. § 214.2(h)(4)(iii)(A) [setting forth that one of four criteria must

be satisfied for a position to be a specialty occupation]. (Exhibit B)

   21. On August 16, 2019, DealMachine responded to the RFE with extensive evidence

demonstrating the nexus between Ms. Kallu’s specialized education in Computer Science and the

duties of the employer’s professional position of a Full Stack Developer. (Exhibit C) In response

to the RFE, DealMachine described the position’s duties, the required education and skills, and

the approximate percentage of time Ms. Kallu would spend on each task in greater detail. In

addition, this chart provided specific information on the higher education coursework required to




                                                 5
                     Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 6 of 21



         perform each task. The duties and information [contained in Exhibit 2B of the legal response to

         the RFE] were described as follows:


 Primary Accountabilities         Specific day-to-day tasks         % of time            Higher Education
 and Complexity of Duties                                             spent        Coursework Related to Proffered
                                                                     “Primary         Position (see transcript)
                                                                   Accountabilit
                                                                        y”

Interact and advise with    •   Communicates with CTO.                 80%                DATABASE
CTO on updates to the       •   With understanding of the                          MANAGEMENT SYSTEMS,
website/ app with new           company’s IT systems, analyze,                            DATABASE
features, front end             review and investigate system                      MANAGEMENT SYSTEMS
libraries and SQL query         design options.                                     LAB, Database Theory &
design for performance      •   Review the application updates                      Apps, Advanced Database
and reliability                 as per latest technologies(For                              Systems
                                example, the company recently
                                reviewed and updated to the
                                latest versions)
Optimizing end points,      •   Understand complex code to             80%              Advanced Software
APIS’s for maximum              implement API’s (For example,                              Engineering
performance on all              developing an understanding of
devices.                        how to write and use API’s)
                            •   Analyze and evaluate potential
                                IT systems solutions and
                                perform on all devices
                            •   Maintain good performance of
                                the application on all devices.
Analyze, create and         •   Understand business                    90%            Software Engineering,
review detailed business        requirements.                                           Software Testing,
requirements                •   Analyze the needs of the clients                       Advanced Software
                                and review them,                                          Engineering,
                            •   Provide IT technical design                           Compiler Design and
                                specifications for specific                               Construction
                                modules. These specifications
                                include details based on the IT
                                system to be used and Develop,
                                generate code to implement
                                these specifications.




                                                        6
                     Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 7 of 21



Coordinate and liaison       •   Position will primarily engage to    90%   Software Engineering,
technical needs of               develop the code. Implement in               Software Testing,
application with the CTO         such way that it doesn’t break              Advanced Software
to identify, develop,            the existing application.                      Engineering,
implement, test, and         •   After developing the appropriate           Compiler Design and
deploy to the system             code they will also test the code              Construction
                                 and deploy it to the system.
                             •   Do teamwork on IT technical
                                 solutions, overseeing technical
                                 changes (aligning with system’s
                                 integrity); work with CTO to
                                 explain how the system will
                                 work to support the application.
                             •   Ensure systems integrity and
                                 security are maintained, largely
                                 through business discussions
                                 outlined above,
                             •   Coordinate resources for the
                                 system. This role coordinates all
                                 such Software and business
                                 technical activities, and
                                 transitions to software resources
                                 for any issues.
Coordinate and liaison       •   Monitor impact of changes to         80%   Software Engineering,
technical needs with CTO         current business process. For                Software Testing,
to ensure optimal delivery       example, recent changes are                 Advanced Software
of the product.                  made to the system with new                    Engineering,
                                 features.                                  Compiler Design and
                             •   Ensure all IT upstream and                     Construction
                                 downstream impacts are
                                 identified and addressed. For
                                 example, this process involved
                                 creating a product as per the user
                                 needs. Software development
                                 Life Cycle was essential to
                                 review the proposed flow of the
                                 application. All steps are
                                 performed effectively to deliver
                                 the product as per the
                                 requirement.
                             •   Manage timing of IT changes to
                                 avoid conflicts with month-end,
                                 year-end, upgrades, and project
                                 schedules



                                                          7
                    Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 8 of 21



Creating awesome            •   Implement awesome features in       100%   Software Engineering,
experiences for our users       accordance with global template.             Software Testing,
by developing interface         The new updates are made in                 Advanced Software
and back-end components         such a way that it amazes the                   Engineering
to implement them.              users with latest appearance. The
                                person in this role will first
                                develop awesome experience for
                                the users, implement interfaces
                                and back-end components,
                                analyze and review the changes
                                to understand impact of the new
                                features, global processes and
                                any legion impacting providing
                                their approval and testing of the
                                change.
Creating new features       •   New features are added to the       100%   Software Engineering,
using React, React Native       system using the latest                      Software Testing,
and ensure the system is        technologies like React and                 Advanced Software
robust, easy to maintain        React Native, PHP.                              Engineering
                            •   New Components are added to
                                the application depending on the
                                requirements of the customers.
                            •   The system is designed in such a
                                way that even up on adding the
                                new features it should be robust
                                and run on multiple platforms. It
                                should be maintainable.
                            •   Understand testing required to
                                ensure integrity of Global
                                template. The testing component
                                of the role is to document
                                standard processes, including
                                automate test scripts to verify
                                changes to be made in
                                Production system.
                            •   Testing is also done to see if
                                system change works as
                                requested/designed along with
                                regression testing to ensure no
                                unexpected impact to other
                                processes, especially a global
                                process




                                                        8
                      Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 9 of 21



Building reusable              •   The person in this role will build    80%   Software Engineering,
components, front-end              the Components in such a way                  Software Testing,
libraries for future use and       that they are reusable even in the           Advanced Software
communicate with the               future so that the code written is               Engineering
customers to resolve the           not wasted. Hence we can save
issues, troubleshoot them          our time instead of creating it
on the application                 from the scratch.
                               •   The front-end libraries and
                                   API’s are also stored and reused
                                   for the future so that there is no
                                   need to write the same code
                                   again and again.
                               •   In order to resolve the issues in
                                   the system it is always a best
                                   scenario to communicate with
                                   the users and fix the issues.
                               •   This person will also
                                   troubleshoot the application and
                                   resolve the issues in the timely
                                   manner.
Perform testing for new        •   Ensure that as every new feature      90%   Software Engineering,
production releases or             is added it is good practice to               Software Testing,
upgrades to system.                perform different phases of                  Advanced Software
                                   testing so that it doesn’t fails in              Engineering
                                   the production.
                               •   Up on each and every update we
                                   need to test the system
                                   comparing the actual behavior
                                   and expected behavior
                               •   The person in this role will take
                                   the responsibility to check the
                                   application before pushing it to
                                   the production.




                                                             9
                     Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 10 of 21



Participate in project        •   Understand the overall              100%    Advanced Database
Management                        application and excellent                    Systems, Software
Successfully, Evaluate            functionality is ensured by this            Testing, Advanced
processes, functionality to       person.                                    Software Engineering,
ensure disciplined,           •   Involve in all the areas of the            Compiler Design and
accurate use of system            project and manage the project                 Construction.
and documentation of              in the disciplined manner with
code.                             appropriate use of the system.
                                  Drive design of new
                                  functionality adheres / enhances
                                  overall system experience. As
                                  new functionality is introduced
                                  conforms to usage of the global
                                  template or if adding,
                                  aligns/improves processes.
                              •   Review/approve technical and
                                  program changes to system in
                                  accordance with global template
                                  and project requirements. Peer
                                  review of code to ensure no
                                  hardcoding in program, no
                                  change made not approved as
                                  part of the solution, and
                                  documentation in place.
                              •   Test project solution prior to
                                  implementation. Same as testing
                                  with the global template -
                                  positive testing of the project
                                  work and regression testing to
                                  ensure no./minimal impact to
                                  current system
                              •   Participate with project
                                  cutover/go lives. Projects
                                  cutovers/go lives may impact
                                  Production system with outages,
                                  performance issues, new
                                  functionality. The person in this
                                  role helps coordinate and/or
                                  perform system updates as
                                  needed to support go lives.
                              •   The person will also take care of
                                  all the phases in the Software
                                  development like requirement
                                  gathering, Analyze, Design,
                                  Develop, Test and Deployment
                                  to the System.

                                                          10
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 11 of 21



                    •   Communicates with CTO in
                        timely manner.
                    •   Support project solution post go
                        live, incorporate into global
                        template. Once a project goes
                        Live, anything implemented is
                        now part of on-going support
                        and included in all the above
                        reviews, testings, approvals,
                        deployments, changes,
                        documentation, etc.


   22. DealMachine also elaborated upon its hiring requirements for the professional position of

Full Stack Developer, and confirmed that the minimum educational requirement for the position

is a Bachelor’s degree in Computer Science, Computer Information Systems, or a closely related

field. DealMachine also described the coursework and skills Ms. Kallu completed and acquired

during her Bachelor’s and Master’s programs qualifying her for this position and explained why

such an educational background was necessary to fill this position.

   23. Pursuant to 8 C.F.R. § 214.2(h)(4)(iii)(D)(1), DealMachine also included an expert letter

from Dr. Marco Aurelio Gerosa, an Associate Professor in the School of Informatics, Computing,

and Cyber Systems at Northern Arizona University attesting to the minimum degree required to

perform the responsibilities of the Full Stack Developer position at DealMachine. After a careful

assessment, Mr. Gerosa concluded that only the minimum of a bachelor’s degree in Computer

Science, Computer Information Systems, or a related field of study could provide a prospective

employee with the core competencies and skills needed for a Full Stack Developer position at

DealMachine. Mr. Gerosa’s professional evaluation was based not only upon his examination of

the job description but also upon review of DealMachine’s business operations and Ms. Kallu

degrees and transcripts, and his expertise as a professional and expert in the field of software

engineering, information systems, databases, data analysis, and business analytics.


                                               11
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 12 of 21



   24. Mr. Gerosa explained the nexus between Ms. Kallu’s education and the skills required for

this role; specifically, he found that Ms. Kallu’s coursework at University of Central Missouri in

her Master’s program and at Jawaharlal Nehru Technological University in her Bachelor’s

program involved the extensive study of a number of highly sophisticated technical concepts such

as optimization of computer systems, code review, and database systems that are the theoretical

foundation for tasks performed by the Full Stack Developer at DealMachine.

   25. DealMachine also enclosed company job postings for the same or parallel positions. The

job postings all listed a requirement of a Bachelor’s degree in Computer Science, Information

Technology, or a related field. Defendants took issue with these job postings and concluded that

the positions did not require the theoretical and practical application of a body of highly specialized

knowledge and therefore did not require a bachelor’s degree in a specific specialty without further

explanation of why the job postings did not meet the burden of proving that DealMachine normally

requires a degree or its equivalent for the position.

   26. DealMachine also included a memo on Level 1 Wage drafted by the attorney of record that

explained that: (1) USCIS is legally directed only to “determine if the [labor condition] application

involves a specialty occupation as defined in [INA §214(i)(l)]” and to determine whether the alien

qualifies to perform the services as described in the specialty occupation; (2) that USCIS is

misapplying the DOL guidance for the wage level system to determine if a particular level equates

to a specialty occupation; (3) some positions are inherently specialty occupations regardless of the

wage level; and (4) that it is outside the scope of USCIS’ adjudicatory function to make wage

determinations.

   27. On September 3, 2019, Defendants denied this petition on the grounds that the position

offered to Ms. Kallu was not a specialty occupation. Specifically, Defendants found that



                                                  12
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 13 of 21



DealMachine failed to establish that its professional position of Full Stack Developer met any of

the four criteria enumerated under 8 C.F.R. § 214.2(h)(4)(iii)(A). Defendants’ decision included

multiple misstatements or failures to consider pertinent evidence that DealMachine submitted. For

example, Defendants stated that a wage level 1 certification does not support an argument that the

position is so complex, even though USCIS does not have the authority to use a particular wage

level to disqualify the position as a specialty occupation even though the weight of the evidence

related to the position clearly satisfies at least one of the regulatory criteria. (Exhibit D)

   28. On June 28, 2020, Ms. Kallu’s STEM OPT work authorization will expire. Upon its

expiration, she will have no basis for continuing work authorization in the United States absent

intervention by this federal court and approval of the subject H-1B petition and DealMachine will

no longer be able to legally employ her.

                                       CAUSE OF ACTION

                         COUNT I – APA VIOLATION (5 U.S.C. § 706)

   29. Exercising judicial review pursuant to 5 U.S.C. § 706, the Court should find that

Defendants’ decision on DealMachine’s petition is arbitrary, capricious, an abuse of discretion, or

not in accordance with the law because it is inconsistent with the statutory, regulatory, and judicial

authority summarized below.

   30. Defendants are bound to follow statutory and regulatory guidance applicable to the H-1B

program. Specifically, Defendants are bound to follow the statutory definition of a “specialty

occupation” set forth at 8 U.S.C. § 1184(i)(1), which defines a specialty occupation as one that

requires:

                    i.   The theoretical and practical application of a body of highly specialized

                         knowledge, and



                                                  13
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 14 of 21



                   ii.   Attainment of a bachelor’s or higher degree in the specific specialty (or

                         its equivalent) as a minimum for entry into the occupation in the United

                         States. (emphasis added)

   31. Defendants are also bound by the statutory guidance set forth at 8 U.S.C. § 1184(i)(2) on

the requirements for H-1B classification, and the regulations at 8 C.F.R. § 214.2(h)(4)(iii)(A),

which provide four alternative prongs for classification as a “specialty occupation.” Pursuant to 8

C.F.R. § 214.2(h)(4)(iii)(A), to qualify as a specialty occupation, the position must meet any one

of the following four criteria:

               1) A baccalaureate or higher degree or its equivalent is normally the minimum

                   requirement for entry into the particular position;

               2) The degree requirement is common to the industry in parallel positions among

                   similar organizations or, in the alternative, an employer may show that its

                   particular position is so complex or unique that it can be performed only by an

                   individual with a degree;

               3) The employer normally requires a degree or its equivalent for the position; or

               4) The nature of the specific duties are so specialized and complex that knowledge

                   required to perform the duties is usually associated with the attainment of a

                   baccalaureate or higher degree.

   32. Pursuant to 8 C.F.R. § 214.2(h)(4)(iii)(A), DealMachine was only required to satisfy one

of the four above prongs. DealMachine submitted an abundance of evidence to satisfy each of

these four prongs. Nonetheless, Defendants rejected all four alternative possible bases without

meaningful or thorough consideration of the Plaintiff’s evidence.




                                                14
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 15 of 21



    33. Defendants’ disregard of the substantial evidence presented by DealMachine demonstrates

Defendants’ unwillingness to adhere to the preponderance of the evidence standard of proof

applicable to visa petition proceedings. Matter of Martinez, 21 I&N Dec. 1035, 1036 (BIA 1997)

(noting that in visa petition proceedings, the petitioner must prove by a preponderance of evidence

that the beneficiary is fully qualified for the benefit sought.) Pursuant to this standard, the petitioner

need only show that his or her claim is “probably true.” Matter of E-M-, 20 I&N Dec. 77, 79-80

(Comm’r 1989). Even if the director has some doubts as to the truth, if the petitioner submits

relevant, probative, and credible evidence that leads the director to believe that the claim is

“probably true” or “more likely than not,” the applicant or petitioner has satisfied the standard of

proof. Matter of Chawathe, 25 I&N Dec. 369, 376 (AA 2010) quoting INS v. Cardozo-Fonseca,

480 U.S. 421 (1987) (defining “more likely than not” as a greater than 50 percent probability of

something occurring).

    34. Defendants acted arbitrarily and capriciously in finding that the employer had failed to

provide evidence that a Bachelor’s or higher degree or its equivalent is normally the minimum

requirement for entry in the role of a Full Stack Developer at DealMachine. Defendants failed to

take note that according to the O*NET, a Department of Labor publication, a bachelor’s degree is

normally required in 89% of cases reported with only 3% reporting having only some college/no

degree. Defendants purposefully ignored this evidence of industry standards to support the

improper determination that a bachelor’s degree, or its equivalent, is not normally the minimum

requirement for the position and the degree requirement is not common to the industry under the

first and second criteria of 8 C.F.R. §214.2(h)(4)(iii)(A). If 89% of employers require a bachelor’s

degree for the position of Full Stack Developer, it follows that such a degree is “normally” required

for the position, which is sufficient to meet the statutory definition of the first criterion for an H-



                                                   15
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 16 of 21



1B specialty occupation. Next Generation Tech., Inc. v. Johnson, No. 15 cv 5663 (DF), 2017 U.S.

Dist. LEXIS 165531, at *30-31 (S.D.N.Y. Sep. 29, 2017) (finding an illogical conclusion between

Defendants’ determination that “computer programmers are not normally required to have a

bachelor’s degree” and evidence indicating that “most computer programmers have a bachelor’s

degree,.” The court thereby held that the occupation of “computer programmer,” as is the case

here, is considered a specialty occupation.) Proper consideration of the OOH demonstrates that the

position of Full Stack Developer for DealMachine qualifies as a specialty occupation.

   35. Further, “the clearest common denominator for professional standing is at least a

baccalaureate awarded for academic study in a specific discipline or narrow range of disciplines.

This requirement is explained in numerous Immigration and Naturalization Service precedent

decisions dating back to 1966. E.G., Matter of Portugues Do Atlantico Information Bureau, Inc.,

19 I&N Dec. 194 (Comm. 1984); Matter of Ahmed, 12 I&N Dec. 498 (R.C. 1967); Matter of

Palanky, 12 I&N Dec. 66 (R.C. 1966); Matter of Shin, 11 I&N Dec. 686 (D.D. 1966). Matter of

Caron International, Inc., 19 I&N Dec. 793 (AAO 1988).

   36. Defendants’ erred in finding that the record contained a generic job description and that

DealMachine had not shown that the professional position of Full Stack Developer involves duties

seen as either unique or complex so that only an individual with a bachelor’s degree or higher in a

specialty occupation could perform them. DealMachine provided in its original employer letter a

detailed breakdown of Ms. Kallu’s specialized job duties with percentages. DealMachine further

elaborated on the job duties in the RFE response and provided an extremely detailed breakdown

of the job duties as restated herein. DealMachine demonstrated the nexus between the required

education and these tasks. Defendants’ disregard of the clear and vast evidence in the record and

its failure to articulate a rational connection between the record and its decision is arbitrary and



                                                16
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 17 of 21



capricious. See Residential Finance Corporation v. USCIS, 839 F. Supp. 2d 985, 996-97 (S.D.

Ohio 2012).

   37. Defendants erred in concluding that the wage level 1 certification does not support an

argument that the position is complex. Defendants used the wage level 1 certification to argue that

the LCA did not support DealMachine’s stance that the proffered position is more complex or so

unique that only an individual with a bachelor’s degree or higher in a specific specialty can qualify

for it. By making this illogical conclusion, Defendants are wrongly re-adjudicating the

determination of another government agency. The Department of Labor (“DOL”) is responsible

for determining the wage level for a particular position based on DOL guidance in the prevailing

wage and PERM labor certification context. Defendants’ responsibility is to determine whether

the attestations and content of an LCA correspond to and support the H-1B visa petition, including

the specific place of employment. 20 C.F.R. § 655.705(b)(2014). See also 20 C.F.R. §705(b). The

wage determination by the DOL is primarily focused on the requirements for the position rather

than the complexity of the duties. In Matter of P-D-S, cited in Next Generation as support of

whether a wage level one negates the classification of a specialty occupation, the AAO found that

“it is important to note that a Level I wage-designation does not preclude a proffered position from

classification as a specialty occupation. In certain occupations (doctors or lawyers, for example),

such a position would still require a minimum of a bachelor’s degree in a specific specialty, or its

equivalent, for entry. Similarly, however, a Level IV wage-designation would not reflect that an

occupation qualifies as a specialty occupation if that higher-level position does not have an entry

requirement of at least a bachelor’s degree in a specific specialty or its equivalent. That is, a

position’s wage level designation may be a consideration but is not a substitute for a determination




                                                 17
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 18 of 21



of whether a proffered position meets the requirements of section 214(i)(1) of the Act.” Matter of

P-D-S-, ID# 283927 (AAO July 31, 2017).

   38. To satisfy the fourth prong, DealMachine submitted an expert opinion letter from Dr.

Marco Aurelio Gerosa, Associate Professor at Northern Arizona University’s School of

Informatics, Computing, and Cyber Systems. Dr. Gerosa provided an extensive analysis of Ms.

Kallu’s job duties and the required educational background. Defendants’ concluded that Dr.

Geresa’s letter would carry no weight because he did not demonstrate or assert in-depth knowledge

of the position, DealMachine’s business operations, and how the duties of the position would

actually be performed in the context of DealMachine’s business. The denial states, “The professor

does not demonstrate or assert in-depth knowledge of your business operations or how the duties

of the position would actually be performed in the context of your business.”

       This is contrary to what Dr. Gerosa’s letter explicitly states. Dr. Gerosa gave a detailed

explanation of his understanding of DealMachine’s operations and explained in greater detail the

nexus between the position’s specific duties, the specific work tasks described for the position by

O*NET, and Ms. Kallu’s coursework during her Bachelor’s and Master’s programs.

       Defendants had no legitimate reason in refusing to consider Dr. Gerosa’s expert opinion

letter and failed to use its own guidance in evaluating Dr. Gerosa’s statement. The Adjudicator’s

Field Manual instructs adjudicators “if you decide that the statement or testimony of a petitioner

or applicant, or of any other witness, is not credible, your written decision should indicate this

conclusion.” See AFM Ch. 11.1(l) The AFM goes to further say that it is not enough to say that

the witness is not credible and that the Defendants’ have an obligation in their decision to “give

the specific reason or reasons for their conclusion, and refer to the elements of the record that




                                                18
            Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 19 of 21



support the conclusion.” Id. Since Defendants’ never took issue with Dr. Gerosa’s credibility, it

was wrong of Defendants’ to completely ignore his expert opinion.

       Defendants’ rejection of an expert opinion is suspect where it has clearly failed to review

the opinion. See Matter of Caron Int’l, Inc., 19 I&N Dec. 791, 795 (Comm’r 1988). Further, where

an expert’s credentials are clearly established and there is no reason to doubt the veracity of his

testimony, it should be accorded deference and given consideration pursuant to 8 C.F.R §

214.2(h)(4)(iii)(A)(4). See, e.g., Matter of Skirball Cultural Center, 25 I&N Dec. 799 (AAO 2012)

(finding that where there is no issue with experts’ credentials or knowledge of subject, and no

reason to doubt the veracity of the testimony, the expert testimony is found reliable, relevant, and

probative as to the specific facts in issue). See also Fred 26 Importers v. U.S. Dept. of Homeland

Sec., 445 F.Supp.2d. 1174 (2006) (finding that the AAO abused its discretion when it did not

address the statements in expert letter and simply held that the record did not establish that the

position met the fourth criterion).

   39. Defendants’ decision demonstrates misinterpretation or disregard of evidence in the record.

Defendants failed to “examine the relevant data and articulate a satisfactory explanation for its

action including a rational connection between the facts found and the choice made.” Motor

Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

Defendants failed to provide a meaningful or rational explanation for deviating from prior practices

or to consider the sufficiency of the evidence of record under 8 C.F.R. § 214.2(h)(4)(iii)(A),

resulting in a decision that was arbitrary, capricious, and an abuse of discretion under the APA.

                                      PRAYER FOR RELIEF

       WHEREFORE, in view of the arguments and authority noted herein, DealMachine LLC

respectfully prays that this Court grant the following relief:



                                                 19
           Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 20 of 21



   1. Declare that the Defendants’ denial of Ms. Kallu’s H-1B petition is unlawful;

   2. Vacate the decision of USCIS dated September 3, 2019, denying DealMachine’s petition

      to classify Ms. Kallu as an H-1B nonimmigrant under 8 U.S.C. § 1101(a)(15)(H)(i)(B) on

      the grounds that the denial is arbitrary, capricious, an abuse of discretion, and not in

      accordance with the law;

   3. Order Defendants to grant the petition and Ms. Kallu’s request for change of nonimmigrant

      status;

   4. Grant reasonable attorney’s fees and costs as provided under the Equal Access to Justice

      Act (EAJA) and the APA; and

   5. Grant such other relief at law and in equity as justice may require.

                                            Respectfully submitted,

                                            By: s/Meena Sinfelt
                                                s/Maria de las Mercedes Badia-Tavas*
                                                s/Mayra Bruno*

                                            * Moving for pro hac vice admission

                                            Attorneys for Plaintiff




Maria de las Mercedes Badia-Tavas
Barnes & Thornburg LLP
One North Wacker Drive
Suite 4400
Chicago, IL 60606
(312) 214-8313
Dated: November 13, 2019

Meena Sinfelt
Barnes & Thornburg LLP
1717 Pennsylvania Ave NW
Suite 500
Washington D.C. 20006

                                               20
          Case 1:19-cv-03609 Document 1 Filed 12/02/19 Page 21 of 21



(202) 371-6368
Dated: November 13, 2019

Mayra Bruno
Barnes & Thornburg LLP
One North Wacker Drive
Suite 4400
Chicago, IL 60606
(312) 214-4575
Dated: November 13, 2019




                                      21
